Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Acknowledgement is made of the preliminary amendment filed on 11/12/2020.
3.	Claim 1 is cancelled and claims 2-21 are present for examination.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed on 01/22/2021 is considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9 and 16 recite the claim limitation of "altering a presentation" (emphasis added) in the last line of claim 2, 9 or 16.  It is unclear if the phrase of “a presentation” in the last line of each independent claim refers to the phrase of “generating a presentation” (emphasis added) in line 10 of claim 2; line 5 of claim 9; and line 7 of claim 16, respectively.  Clarification is required.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8.	Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of U.S. Patent No. 10,839,022.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the instant application is a similar version of the claimed invention of the above identified U.S. Patent with the similar intended scope as shown below:

Instant Application
Patent No. 10,839,022
Claim 2.  A system comprising:
one or more computer processors;
one or more computer memories;
a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations, the operations comprising:

receiving a workflow definition at a server;





assigning the workflow definition to a data-object type in response to the receiving the workflow definition;


generating a presentation of a graphical user interface at a client device that includes a display of one or more user selectable options from among a plurality of user selectable options based on at least a user attribute of a user associated with the client device and including at least an identifier of the data-object type;


receiving a selection of the identifier from the client device, the selection including a user input through the graphical user interface;

generating a data-object to be displayed within the graphical user interface of the client device based on the selection of the identifier and a presentation configuration associated with a data-object state that corresponds to the identifier; and

altering a presentation of the graphical user interface to include the data-object.


Claim 11.  A system comprising:
one or more processors of a machine; and
a memory storing instructions that, when executed by at least one processor among the one or more processors, causes the machine to perform operations comprising:



receiving a workflow definition at a server, the workflow definition comprising at least a data-object state and an identifier of a data-object type, the data-object state comprising a presentation configuration that corresponds to the data-object type;

assigning the workflow definition to the data-object type in response to the receiving the workflow definition that includes the identifier of the data-object type;

generating a presentation of a graphical user interface at a client device that includes a display of one or more user selectable options from among a plurality of user selectable options, the one or more selectable options based on at least a user attribute of a user associated with the client device and including at least an identifier of the data-object type;

receiving a selection of the identifier from the client device, the selection including a user input through the graphical user interface;

generating a data-object to be displayed within the graphical user interface of the client device based on the selection of the identifier and a presentation configuration associated with a data-object state that corresponds to the identifier; and

altering the presentation of the graphical user interface to include the data-object in response to the receiving the selection of the identifier.



Thus, it is noted that claims 9 and 16 of the present application correspond to claims 1 and 19 of the above identified patent and they are rejected due to the same reasons set forth above.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 8,909,597 (hereinafter Aymeloglu) in view of U.S. 2016/0063421 (hereinafter Singh).

	Regarding claims 2, 9 and 16, Aymeloglu discloses a system comprising:
one or more computer processors; one or more computer memories (col. 9, lns. 66-col. 10, lns. 9; fig. 5);
a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations, the operations comprising:
receiving a workflow definition at a server; assigning the workflow definition to a data-object type in response to the receiving the workflow definition (abstract, col. 2, lns. 36-col. 3, lns 3; col. 3, lns. 20-30; fig. 4; “…a computer system connected to a Palantir Finance server”; “…Via the interface, the user may add documents to the workflow. Each document may be assigned to a particular position in the workflow”; and “The added documents may be of any document type.  For example, they may be word-processing documents, image files, spreadsheets, or graphs…”);
generating a presentation of a graphical user interface (i.g., fig. 4) at a client device that includes a display of one or more user selectable options from among a plurality of user selectable options including at least an identifier of the data-object type; receiving a selection of the identifier from the client device, the selection including a user input through the graphical user interface (col. 3, lns. 20-30; col. 4, lns. 6-20; col. 5, lns. 48-61; col. 7, lns. 38-50; col. 7, lns. 61-col. 8, lns. 22; “The added documents may be of any document type.  For example, they may be word-processing documents, image files, spreadsheets, or graphs…”; “A workflow may be represented by structured data hereinafter referred to as workflow data.  Workflow data may identify documents in the workflow by reference.  For example, the workflow data may include data indicating the location of or a unique identifier for some or all of the documents in the workflow.  Workflow data may also or instead identify documents by incorporation”;  ”At step 250, the workflow application receives further input selecting an action to be performed with respect to the document at the selected position…”; and “…For instance, as indicated by title attributes 421A-421E, displayed inside of step controls 420A-420E, the documents corresponding to step controls 420A-420E are named ‘Series 5 vs Target,’ ‘Series 6 vs Target,’ Deflator 4, adjusted’, ‘Deflator 2, adjusted,’ and ‘January February Dates’”);
generating a data-object to be displayed within the graphical user interface of the client device based on the selection of the identifier and a presentation configuration associated with a data-object state that corresponds to the identifier (col. 8, lns. 23-32; “Step controls 420A-420E may further display a wide variety of other attributes for other items of metadata associated with the corresponding documents...”); and
altering a presentation of the graphical user interface to include the data-object (col. 6, lns. 36-63; “…The graphical user interface may include menu controls for selecting any of a wide variety of tasks that may be performed with respect to the entire workflow, including printing, updating, rendering screenshotting, exporting, saving, deleting, and executing”; and “In one embodiment, the workflow application must further cause a document viewing and editing application to render to update data immediately prior to performing the selected task for the document.”). 
While Aymeloglu discloses the feature of utilizing the metadata associated with the corresponding document (col. 7, lns. 61-col. 8, lns. 2), the reference does not explicitly disclose the claim limitation of “the one or more user selectable options based on at least a user attribute of a user associated with the client device”  However, Singh discloses that “The status monitor 208 may be configured to interact with the runtime engine 206 to provide the status of document processing tasks or the document workflows as a whole to the user roles…The status information may be checked by any of the user roles, for example, administrator, agent, or the customer, on any of the client devices 106 in their respective graphical interfaces” ([0047 and 0055]).  Singh further discloses that “…Additionally, the active tasks 804 may include corresponding information of the tasks and various options for the agent.  For example, as shown, the tasks 806 and 808 each may include workflow ID 810 (e.g., ‘1’) workflow name 812 (e.g., ‘savings account opening’); customer name 814 (e.g., ‘Harry Potter’); task name 816 (e.g., ‘document verification’); due date 818 (e.g., ’11 Oct 2013’); an option ‘Documents’ 820 to view or download documents; an option ‘Details’ 822 to view details of the document processing task; and a status indicator 824 (e.g., ‘incomplete’ or ‘complete’)” ([0074-0075]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Singh in the system of Aymeloglu in view of the desire to enhance the document-based workflow system by utilizing the end-to-end document workflow management scheme resulting in improving the performance efficiency of various tasks for the workflow system.  In addition, Aymeloglu discloses a non-transitory computer-readable storage medium (col. 10, lns. 42-50).

Regarding claims 3, 10 and 17, Aymeloglu in view of Singh discloses the system further comprising:
identifying a set of possible user actions assignable to the data-object state; assigning a subset of the possible user actions to the data-object state; receiving access criteria of the data-object state; and wherein the altering of the presentation is based on the access criteria (Aymeloglu: col. 5, lns. 48-62) and (Singh: [0038-0039, 0047 and 0057]).  Therefore, the limitations of claims 3, 10 or 17 are rejected in the analysis of claims 2, 9 or 16, and the claims are rejected on that basis.

Regarding claims 4, 11 and 18, Aymeloglu in view of Singh discloses the system wherein the access criteria includes the at least the user attribute (Singh: [0056-0057]).  Therefore, the limitations of claims 4, 11 or 18 are rejected in the analysis of claims 2, 9 or 16, and the claims are rejected on that basis.

Regarding claims 5, 12 and 19, Aymeloglu in view of Singh discloses the system wherein the access criteria includes device attributes (Aymeloglu: col. 9, lns. 40-57) and (Singh: [0053]).  Therefore, the limitations of claims 5, 12 or 19 are rejected in the analysis of claims 2, 9 or 16, and the claims are rejected on that basis.

Regarding claims 6, 13 and 20, Aymeloglu in view of Singh discloses the system wherein the altering of the presentation includes selecting a portion of the one or more user selectable options for including in the display based on the access criteria (Aymeloglu: col. 5, lns. 37-47) and (Singh: [0056-0057]).  Therefore, the limitations of claims 6, 13 or 20 are rejected in the analysis of claims 2, 9 or 16, and the claims are rejected on that basis.

Regarding claims 7, 14 and 21, Aymeloglu in view of Singh discloses the system wherein the at least the user attribute is received based on a request for the displaying (Aymeloglu: col. 6, lns. 36-63) and (Singh: [0077]).  Therefore, the limitations of claims 7, 14 or 21 are rejected in the analysis of claims 2, 9 or 16, and the claims are rejected on that basis.

Regarding claims 8 and 15, Aymeloglu in view of Singh discloses the system wherein the access criteria further includes the at least the user attribute (Singh: [0007 and 0039]).  Therefore, the limitations of claims 8 and 15 are rejected in the analysis of claims 2 or 9, and the claims are rejected on that basis.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161